In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 06-764V

*************************
NATALIA GLASER, parent of     *
M.G., a minor,                *                                   Filed: June 29, 2016
                              *
                  Petitioner, *
                              *                                   Decision; Attorney’s Fees and Costs.
               v.             *
                              *
SECRETARY OF HEALTH AND       *
HUMAN SERVICES,               *
                              *
                  Respondent. *
                              *
*************************

Paul S. Dannenberg, Huntington, VT, for Petitioner.

Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

       DECISION GRANTING PETITION’S MOTION FOR RECONSIDERATION1

        On November 13, 2006, Natalia Glaser filed a petition on behalf of her son, M.G., seeking
compensation under the National Vaccine Injury Compensation Program (the “Vaccine
Program”).2 Petitioner alleged that M.G. experienced an encephalopathy and other neurological
injuries as a result of the Diphtheria-Tetanus-acellular Pertussis (“DTaP”) vaccine that he received
on or about December 1, 2003. After a protracted litigative risk settlement process, the parties
eventually stipulated to a damages award that was reduced to judgment on August 13, 2015. ECF
No. 106.


1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)). For
purposes of brevity, all subsequent references to sections of the Act herein shall omit the 42 U.S.C. §§ 300aa prefix.
         On February 3, 2016, Ms. Glaser moved for an award of Attorney’s Fees and Costs (“Fees
Application”) in the total amount of $208,307.39 (ECF No. 109). By decision dated June 6, 2016,
I granted in part Petitioner’s request for attorney’s fees and costs, finding that she was entitled to
a total award of $165,254.95. ECF No. 114.

        On June 27, 2016, Petitioner filed a motion for reconsideration of my decision awarding
attorney’s fees and costs. ECF No. 115. She requests that I reconsider reduction of Dr. Asaikar’s
fees. Specifically, Petitioner argues that his fees were reduced by the amount of $1280.00 for only
being a “consulting rather than testifying expert,” but Dr. Asaikar was actually intended to be the
primary testifying expert (who provided two expert reports in this matter intended to establish
causation). She therefore requests that she be awarded an additional $1,280.00 in costs.

        In addition, Petitioner has pointed out two errors in the calculation of attorney’s fees and
costs that resulted in her being awarded costs in excess of what she should have been awarded.
First, Petitioner noted that I had ordered payment of Dr. Asaikar’s fee twice, as it was already
included in Petitioner’s costs of $12,506.83. Second, Petitioner noted that Dr. Hall’s fee of
$6,207.50 did not include a deduction for $1,625.00 that was previously paid as a retained as part
of Petitioner’s costs of $12,506.83. Respondent has informed me that she will not be filing
anything commenting on the reconsideration request.

        Vaccine Rule 10(e) governs motions for reconsideration of a special master’s decision, and
provides that “[e]ither party may file a motion for reconsideration of the special master’s decision
within 21 days after the issuance of the decision . . . .” Vaccine Rule 10(e)(1). Special masters
have the discretion to grant a motion for reconsideration if to do so would be in the “interest of
justice.” Vaccine Rule 10(e)(3). It is within the special master’s discretion to decide what the
“interest of justice” is in a given case. R.K. v. Sec’y of Health & Human Servs, No. 03-632V, 2010
WL 5572074, at *3 (Fed. Cl. Spec. Mstr. Jan. 10, 2011) (granting reconsideration of decision
dismissing case for failure to prosecute).

       Here, I find that the interests of justice support both revisions requested by Petitioner.
Having looked again at the record in light of Petitioner's argument, I find persuasive her argument
that Dr. Asaikar's contributions to the case's success warrant awarding the amounts previously
deducted in my prior decision. In addition, I credit Petitioner and her counsel for raising instances
of overpayment in the fees decision, and will revise the calculation accordingly.




                                                  2
                                                 CONCLUSION

       Based upon the above, and in the exercise of my discretion, I hereby grant the motion for
reconsideration – the prior decision dated June 6, 2016, is hereby VACATED and I award
attorney’s fees and costs as follows:

      Contested Sum             Amount Requested               Reduction                       Total Awarded
    Homer Firm Fees                      $17,711.30                            $1,150.60              $16,560.70
    Homer Firm Costs                      $2,114.25                             $134.40                $1,979.85
    Dannenberg Fees                     $135,222.50                           $48,211.63              $87,010.87
    Dannenberg Costs                     $12,506.83                            $4,480.00               $8,026.83
    Dr. Crosley Expert                    $2,400.00                                None                $2,400.00
    Fees
    Dr. Asaikar Expert                          $5,760.00                            None                  $5,760.00
    Fees
    Dr. Hall Expert Fees                       $6,207.50                       $1,625.00                  $4,582.50
    Ms. Holakiewicz’s                         $23,780.51                           None                  $23,780.51
    Life Care Planner
    Fees
    Guardianship Costs                          $9,254.50                         $925.45                  $8,329.05
    Petitioner’s Direct                         $2,000.00                            none                  $2,000.00
    Costs

       Accordingly, an award shall be made in the form of a check jointly payable to Petitioner
and her counsel, Paul Dannenberg, Esq., in the amount of $158,430.31, and a check for $2,000.00
payable to Petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of this decision.3

          IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master

3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.
                                                           3